UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7948



BILL DOUGLAS PAILIN,

                                               Plaintiff - Appellant,

          versus


RESTON HOSPITAL CENTER;      PADMA   K.   SHUKLA,
Emergency Room Physician,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-04-1152)


Submitted:   March 9, 2005                   Decided:   April 15, 2005


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Bill Douglas Pailin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Bill    Douglas     Pailin   (“Pailin”),      a   Virginia    inmate,

appeals from an order of the district court dismissing without

prejudice Pailin’s claim filed pursuant to 42 U.S.C. § 1983 (2000)

for failure to exhaust his administrative remedies. This court has

held   “that    a   plaintiff    may   not     appeal   the   dismissal   of   his

complaint      without   prejudice     unless    the    grounds   for   dismissal

clearly indicate that ‘no amendment [in the complaint] could cure

the defects in the plaintiff’s case.’” Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir. 1993).

Pailin alleges that he was not incarcerated or in custody at the

time he received medical treatment; thus, it is not possible for

him to pursue prison administrative remedies in connection with

this dispute.       Accordingly, we vacate the order of the district

court and remand for further consideration.                   We deny Pailin’s

motion for appointment of counsel.             We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          VACATED AND REMANDED




                                       - 2 -